Defendant, a young negro boy 18 years of age, a native of Georgia, resident in Detroit, *Page 343 
with no previous criminal record and of good family, was arrested and informed against charged with robbery armed, under Act No. 374, Pub. Acts 1927 (3 Comp. Laws 1929, §§ 16722, 16723). On arraignment he pleaded guilty to the information filed against him. Subsequently, on the trial of other defendants with him at the time of the alleged robbery, they were acquitted, and it appeared defendant was probably not guilty. When brought before the trial judge for sentence, he appeared by counsel and sought to withdraw his plea of guilty and enter a plea of not guilty. The court refused his application to change his plea, and sentenced him to the State reformatory at Ionia for not less than two and one-half nor more than 15 years. Defendant brings error.
The law favors trial on the merits. People v. Merhige,212 Mich. 601. The right of trial by jury is constitutional. To permit a change of plea after sentence involves setting aside the judgment of the court and is not favored (People v.Goldman, 245 Mich. 578), but it was the duty of the trial judge, if there was doubt of the truth of defendant's plea of guilty, to vacate the same, direct the entry of the plea of not guilty, and order a trial of the issue thus formed. 3 Comp. Laws 1929, § 17328. We have such doubt. "We have no question that at any time before sentence the plea of guilty may be changed by the court to one of not guilty." People v. Utter,209 Mich. 214. Judgment reversed, and new trial ordered.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 344